CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Kinetics Portfolios Trust and to the use of our report dated March 1, 2011 on the financial statements and financial highlights of The Internet Portfolio, The Global Portfolio, The Paradigm Portfolio, The Medical Portfolio, the Small Cap Opportunities Portfolio, The Market Opportunity Portfolio, The Water Infrastructure Portfolio, and The Multi-Disciplinary Portfolio, each a series of shares of Kinetics Portfolios Trust.Such financial statements and financial highlights appear in the 2010 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information, which is a part of such Registration Statement. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April 26, 2011
